DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
In the interest of compact prosecution, Applicant’s submission on 11/24/2020 has been accepted. However, Applicant is reminded of the proper format for amendments to the claims. In this case, claim 5 is improperly identified as “(Original). However, this is not a proper identifier and the claim should be identified as “(Currently amended)” because the end of claim 5 is shown as strikethrough. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Further a cancelled claim should not be shown with claim text; see claim 2 is indicated as cancelled, but the text is shown with strike-through. See MPEP 714.
Claims 1 and 3-19 are pending; claims 8-18 are withdrawn; claim 19 is newly recited, and claims 1-3, 5 and 6 are amended.  Claims 1, 3-7 and 19 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2017/071968, filed 01/20/2017.

Information Disclosure Statement
The information disclosure statement filed 11/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the present case, there is no copy of Non-patent literature citation No. 1 provided by Applicant. The citation has been lined through.

Withdrawn Objections/Rejections
The previous objection to the specification at para [0061] is withdrawn in response to Applicant’s amendments to the specification (see amendment filed 11/24/2020). In the interest of compact prosecution, Applicant’s amended specification has been accepted. However, see 37 CFR 1.121 regarding Manner of making amendments in applications. Regarding the specification, amendment to delete, replace or add a paragraph must be made by submitting (i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs; (ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter 
The previous objection to claim 6 regarding a typographical error is withdrawn in response to Applicant’s amendment to the claim.
	The previous rejection of claims 3, 5 and 6 under 35 U.S.C. 112(b), regarding the term “preferably”, is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103(a) (citing Zhang et al.) are withdrawn in response to Applicant’s amendments to the claims.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mehra et al., US PG Pub No. 2014/0121125A1.
Mehra et al. anticipates the claim because Mehra similarly teach a labeled complex as presently claimed, comprising a protein antigen (Ehrlichia OMP-1 protein, for example peptide of SEQ ID NO. 72 of Mehra), a marker (BSA) coupled to said protein antigen (thereby addressing a formed labeled-complex intermediate), and further a signal generation substance (e.g., a detectable label, such as colloidal gold) coupled to the labeled-complex intermediate (see abstract, para [0034], Figure 5 the test conjugate, para [0154]). See also Mehra at para [0114], Mehra is not limited merely to colloidal gold labels, but also fluorescent labels, enzyme labels 
Regarding claims 4 and 5, see for example para [0151] regarding linkage of the BSA with peptide using thio-ether chemistry (thereby addressing linkage of the BSA marker to the peptide by way of a functional group as claimed with a terminal end of the peptide, see also para [0115]).
Regarding claim 6, see Mehra teach signal generation substance including, e.g., HRP or a fluorescent substance.
Regarding claim 7, see Mehra teach a structure comprising a BSA and a label that is different form BSA, thereby addressing marker protein and signal generation substance that are different substances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (cited above) in view of Lou et al. US PG Pub No. 2002/0106636A1 and Ng et al., Reliable Confirmation of Antibodies to Human Immunodeficiency Virus Type 1 (HIV-1) with an Enzyme-Linked Immunoassay Using Recombinant Antigens Derived from the HIV-1 gag, pol and env genes, Journal of Clinical Microbiology, 27(5), (1989), p. 977-982. 

Mehra fails to teach a labeled complex comprising recombinant HIV-1 antigen (Applicant’s elected species of invention).
Lou is as cited previously above, see in addition to above, Lou et al. also teach that the most common markers of HIV infection are antibodies against the viral structural proteins (see para [0006]).
Ng et al. is an example in the art using recombinant HIV-1 protein for the confirmation of antibodies to HIV-1 (abstract), Ng teach detection of anti-HIV-1 is accepted evidence of infection (page 977, col. 1, para 1; see also page 980, col. 2, Discussion paras 2-3, Ng teaching the use of recombinant HIV-1 for sensitive and specific detection of infection, and also page 981, col. 2, para 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Mehra et al. in order to provide a labeled complex comprising recombinant HIV-1 antigen as an obvious matter of a simple substitution of one known antigen for another. Specifically, the prior art contained a base labeled complex as claimed which differs only from the claimed invention (with respect to claim 3) by the recombinant protein antigen (see Mehra comprising a recombinant protein antigen related to Ehrlichia infection). Both proteins, namely proteins related to Ehrlichia infection and related to Ehrlichia, detection is performed by detecting antibodies to the protein(s) related to the infection, Ng teaching detection of the antibodies is an accepted practice for confirming infection). One having ordinarily skill would have had a reasonable expectation of success modifying with the substitution, thereby resulting in a labeled complex as claimed, because the substitution would have predictably been expected to result in a labeled complex capable of detecting antibodies to HIV-1, one further expecting success since Ng disclose the use of recombinant HIV-1 protein as having the ability to detect anti-HIV-1 antibodies for confirmation of infection (as such, the modification to use recombinant HIV-1 antigen would be providing a known antigen for its art recognized purpose).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (cited above) in view of Palmioli et al., A new isoluminol reagent for chemiluminescence labeling of proteins, Tetrahedron Letters, 54, (2013), p. 4446-4450.
Mehra does teach a labeled complex substantially as claimed (see as cited previously above), and Mehra at para [0114], does teach their disclosure is not limited merely to colloidal gold labels, but also fluorescent labels, enzyme labels (HRP) or metallic particles.
	However, Mehra fails to teach signal generation substance that is isoluminol derivative, namely N-(4-aminobutyl)-N-ethylisoluminol) (claim 19).
	Palmioli et al. teach N-(4-aminobutyl)-N-ethyl-isoluminol (ABEI) as a favorable chemiluminescent protein for labeling, Palmioli teach this label as having improved chemical properties, including stability and reactivity (see abstract). See further at page 4450, col. 1, para 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Mehra in order to have relied on N-(4-aminobutyl)-N-ethyl-isoluminol (ABEI) as labeling substance because of its stability and reactivity, and because of its easy synthesis. One of ordinary skill would have a reasonable expectation of success because Palmioli teach this labeling substance as a better agent, and because Mehra teach the substance is not particularly limited with respect to their invention.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 7, Applicant’s amendments to the claims and specification are acknowledged. However, see as indicated above, the requirements for making amendments.
The previous objection to claim 6 is withdrawn in response to Applicant’s amendments to the claim. 
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at page 8, the previous rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103 citing Zhang are withdrawn in response to Applicant’s amendments to the claims. As such, arguments specific to Zhang are moot as the reference is not relied upon in pending rejections.
Ehrilichla antigens from multiple species. Applicant argues the peptide of Mehra is regarded as a hapten, and as such does not address the invention as claimed. However, Applicant’s argument is not persuasive. The present language recited at the claims is extremely broad and does not exclude antigen as disclosed by Mehra (does not exclude peptide conjugate to BSA, see at claim 1 for example as claimed, the antigen is unlimited).
At remarks pages 9-10 Applicant further indicates the cited art does not teach a recombinant protein, however see as cited above Mehra does address recombinantly produced antigen.
At remarks page 10 Applicant argues Lou et al. does not teach HIV antigen marked or labeled by HIV antibodies. However, see as indicated above, it is the combination of the cited art which addresses the claimed invention (not Lou et al. independently). Also, regarding remarks that both Zhang and Mehra do not teach recombinant protein antigen labeled with a protein marker and secondary signal generation substances, see response to arguments previously above (rejections citing Zhang have been withdrawn, Mehra is considered to address the presently recited broad claims).
Further at remarks page 10, it appears that Applicant argues the present invention finds that when recombinant antigen is labeled by prior art, a false positive result is likely (may be the result of prokaryotic expression system producing inclusion bodies). However, arguments regarding results of false positives appear to be arguments directed at the use of the labeled complex (the use of the complex results in false positives). This argument is not persuasive 
Applicant refers to Tables 4-6 of the present disclosure, arguing the recombinant antigen retains immunreactivity, only decreasing about 10% after 7 day accelerated test at high temperatures, Applicant further arguing that directly labeled complexes, like those of Zhang and Mehra, decrease about 40% of immunreactivity. However, as indicated above, this argument is not persuasive as the prior art does address the product as presently claimed. The claims fail to recite any particular limiting structure such that would distinguish the claimed invention from the prior art and account for this immunreactivity. Applicant’s arguments fail to indicate what structure is present at the claims that differs from the art and accounts for the argued improved stability. For example, the independent claim is not limited to the particular labeled complex such as that used for obtaining the data at the referenced tables.  For these reasons, Applicant’s arguments are not persuasive. 
Regarding remarks at page 11, for the reasons as indicated above, claims 1, 3-7 and 19 are rejected. Further claims 8-18 are not rejoined at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641